Citation Nr: 1734599	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-20 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


T HE ISSUE

Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling.
	

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran later appeared before the undersigned in July 2015 and delivered sworn testimony via video conference hearing in Los Angeles, California.

The Veteran's claims for service connection for bilateral hearing loss and service connection for hepatitis C were granted by the RO in May 2016.  As such, those claims are no longer before the Board.

This claim was previously before the Board in December 2015, at which time it was remanded for additional development


FINDING OF FACT

Management of the Veteran's service-connected diabetes mellitus requires insulin and restricted diet; however, it does not also require regulation of activities. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.119, Diagnostic Code (DC) 7913 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2008. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the December 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Diabetes Mellitus

The Veteran's diabetes mellitus, type II, is evaluated pursuant to 38 C.F.R. § 4.119, DC 7913.  Under this criteria, diabetes mellitus requiring more than once-daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  38 C.F.R. § 4.119, DC 7913.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Id.  The Board notes that the term "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted.

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent evaluation.  Id.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under DC 7913.  Id. at Note (1).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, DC 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

DC 7913 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (diabetes mellitus) and also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 7913, with reference to other diagnostic codes as required by the diagnostic criteria set forth therein.

The Veteran received a diabetes mellitus VA examination in April 2012, and the examiner noted that the Veteran's treatment for his diagnosed diabetes mellitus involved a prescribed oral hypoglycemic agent.  He was not treating his disability with a restricted diet, and he did not require regulation of activities as part of medical management of his diabetes mellitus.  The examiner further noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month, and there were zero episodes of ketoacidosis requiring hospitalization over the past 12 months.  Finally, the examiner noted that the Veteran did not have any recognized complications of diabetes mellitus, including diabetic peripheral neuropathy, and also that the Veteran's diabetes mellitus did not impact his ability to work. 

The Veteran received another diabetes mellitus VA examination in March 2016, and the examiner noted that the Veteran's diabetes mellitus was continuing to be treated with a prescribed oral hypoglycemic agent, and also with a restricted diet.  He still did not require regulation of activities as part of medical management of his diabetes mellitus.  The examiner further noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month, and there were zero episodes of ketoacidosis requiring hospitalization over the past 12 months.  The examiner noted that the Veteran had diabetic peripheral neuropathy, and his diabetes mellitus and complications from the disability impacted his ability to work.  The Veteran stated that his bilateral leg pain and fatigue limited his functional ability to perform any jobs requiring even minimal physical expenditure.  He also admitted to having difficulty performing more demanding tasks of daily living such as vacuuming, mopping floors, and shopping.  The examiner concluded that the Veteran's current level of severity of his diabetes mellitus type II condition remained unchanged since his last evaluation.

Accordingly, the medical evidence of record demonstrates that the Veteran required insulin injections daily, oral medication, and a restricted diet.  Crucially, the April 2012 and March 2016 VA examiners specifically indicated that the Veteran's activities are not limited for medical management of his diabetes mellitus.  See Camacho, supra. at 365.

In sum, the Board finds that the evidence is against a disability rating in excess of the 20 percent rating presently assigned for diabetes mellitus.  While the use of insulin and a restricted diet is shown, the evidence does not support a finding that the Veteran's diabetes mellitus is manifested by a regulation of his recreational and occupational activities by a physician.  Moreover, while he is shown to have episodes of hypoglycemia, he has never been hospitalized for such.  For these reasons, there is no basis upon which to assign an increased disability rating for his diabetes mellitus.  Therefore, the Board finds that no basis exists for the assignment of a rating in excess of 20 percent for diabetes mellitus under DC 7913.

While the Board considered whether separate ratings were warranted for diabetic peripheral neuropathy, the record reflects that the RO concluded that this disability was more likely associated with the Veteran's service-connected hepatitis C, and has now service connected right and left lower extremity peripheral neuropathy, and assigned 10 percent ratings for each lower extremity.  Thus, as the Veteran has now been compensated for his symptoms, it would be prohibited as pyramiding to assign him additional 10 percent ratings for the same symptoms based on the possibility that those symptoms also may be associated with this diabetes.  


ORDER
Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


